Citation Nr: 1204308	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for post-traumatic stress disorder.

3.  Entitlement to service connection for a memory loss disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a dizziness disability.

6.  Entitlement to service connection for a shoulder disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a back disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's friend


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 28, 1980 to December 18, 1980.  The Veteran had an additional period of active duty for training (ACDUTRA) in the Army Reserve from July 11, 1981 to July 25, 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A January 2009 rating decision, inter alia, denied entitlement to service connection for an acquired psychiatric condition, memory loss, headaches, dizziness, a shoulder condition, a bilateral knee condition, and a back condition.  A December 2009 rating decision denied entitlement to service connection for PTSD.

The Veteran was afforded a conference with a Decision Review Officer in August 2010.  A copy of the DRO conference report has been associated with the Veteran's claims file.

In August 2011, the Veteran appeared at a hearing before the undersigned, and a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the Veteran's claim, pursuant to the duty to assist, this case must be remanded for further development.

During the Veteran's May 2010 neuropsychological examination, the examiner noted that the Veteran had applied for Social Security (SSA) disability payments, though the examination report did not note the relevant disabilities.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

Additionally, once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In the instant case, the evidence of record is currently unclear as to both the nature of any acquired psychiatric condition and its relationship to service.  

The Board observes that the Veteran's May 2010 VA examination noted no Axis I diagnosis or condition.  Several September 2010 psychiatric notes, however, indicate possible diagnoses with psychiatric conditions.  A September 2010 psychiatric intake form diagnosed the Veteran with PTSD, major depressive disorder, and history of substance abuse (in remission).  Another September 2010 treatment record diagnosed the Veteran with depressive disorder NOS.  A September 2010 psychological evaluation diagnosed the Veteran with mood disorder with depressive features due to possible organic brain damage.  An additional VA psychiatric examination is required to reconcile these various diagnoses, and to opine on the possible relationship between any psychiatric issue demonstrated by the record and the Veteran's active duty military service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If these records cannot be located or if no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Then schedule the Veteran for an examination with a VA examiner of appropriate expertise to ascertain the nature and etiology of any current acquired psychiatric disability, to include PTSD and major depressive disorder.  

The RO or AMC should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should:

a.  Identify any acquired psychiatric disorder, to include PTSD and major depressive disorder, that is currently manifested or that is indicated in the record.  The examiner is asked specifically to comment upon and reconcile the opinion with the following evidence of record:

1) The September 2010 psychiatric intake form diagnosing the Veteran with PTSD, major depressive disorder, and history of substance abuse (in remission);

2) The September 2010 treatment record diagnosing the Veteran with depressive disorder NOS;

3) The September 2010 psychological evaluation diagnosing the Veteran with mood disorder with depressive features due to possible organic brain damage; and

4) The May 2010 VA examination that noted no Axis I diagnosis or condition.

b.  If PTSD is identified, the examiner should address whether the diagnosis of PTSD is consistent with the criteria for a diagnosis under the DSM-IV.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner should comment upon any link between the current symptomatology and the Veteran's alleged in-service stressor relating to a fall from a truck.  

If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active military service.

c.  For any other diagnosed acquired psychiatric disorder, including depressive disorder, the examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


